Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 1 of 15



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA


  CASSANDRA PRZENKOP,
                                                     Case NO. 2:18-CV-14265RLR
         Plaintiff(s),

  vs.

  TC PAYROLL, LLC,
  and IGOR PIMENTEL,

        Defendant(s).
  __________________________________/


                        MEMORANDUM OF LAW
                      AND STATEMENT OF FACTS
                  IN OPPOSITION TO THE PLAINTIFF’S
          MOTION FOR PARTIAL SUMMARY JUDGMENT AS TO THE
        EXECUTIVE EXEMPTION OF THE FAIR LABOR STANDARDS ACT

         COMES NOW, the Defendants, TC PAYROLL, LLC, and IGOR PIMENTEL, by

  and through his undersigned counsel and gives this their Memorandum of Law and Statement

  of Facts in Opposition to the Plaintiff’s Motion for Partial Summary Judgment as to the

  Executive Exemption of the Fair Labor Standards Act. In opposition to the Plaintiff’s Motion

  for Partial Summary Judgment the Defendants would show:

         The Plaintiff filed a Two Count Complaint alleging: Count I - FLSA Overtime Claim and

  Count II - Retaliation.

         The Defendants have raised as a defense to the Plaintiff’s FLSA Overtime Claim that the

  Executive Exemption pursuant to 29 U.S.C.S., §213(a)(1) applies to the Plaintiff and that she is

  a bona fide manager under the exemption. For the Defendants to utilize the Executive

  Exemption, the following requirements of 29 CFR §541.100 (2018) must be met:

                                          Page 1 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 2 of 15



         I.     The employee must be compensated on a salary basis at a not less than $455.00
                per week;
         ii.    The employee's primary duty must be managing the enterprise or a customarily
                recognized department or subdivision of the enterprise;
         iii.   The employee must customarily and regularly direct the work of at last two or
                more full-time employees or their equivalent; and
         iv.    The employee must have the authority to hire or fire other employees, or the
                employee's suggestions and recommendations as to the hiring, firing,
                advancement, promotion or any other change of status of other employees must
                be given particular weight.

         While there are four requirements of the regulation, as outlined above, the Plaintiff is not

  contesting the requirements set forth in 1, 3 or 4, but relies upon the assertion that the

  Defendants can not show pursuant to requirement 2 of the regulation that, “the employees

  primary duty must be managing the enterprise or a customarily recognized department or

  subdivision of the enterprise;”. The Plaintiff asserts her primary duty was not management.

  (ECF No. 31, Page 3, ¶1). While the Plaintiff does not seek Partial Summary Judgment on

  paragraphs 1, 3 or 4 of the regulation all four parts of the regulation must be discussed and

  analyzed as they are inextricably intertwined one with the other in determining the Plaintiffs

  status as a manager.

                       ORGANIZATIONAL STRUCTURE OF
                 TC PAYROLL, LLC AND ROLE OF IGOR PIMENTEL

         TC PAYROLL, LLC, controls and operates twenty-eight (28) Dunkin Donut Franchises

  throughout the Southeast Florida area. DUKE PROCTOR, is the Regional Manager who

  overseas all twenty-eight (28) stores, but primarily does so through three (3) General Managers.

  The Defendant, IGOR PIMENTEL, is the General Manager of eleven (11) Dunkin Donut

  Stores including the one where the Plaintiff worked, Palm City Donuts. The twenty-eight (28)

  Dunkin Donut Stores including Palm City Donuts do not bake their own donuts, but are


                                           Page 2 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 3 of 15



  supplied donuts through a kitchen facility owned by another company.

         IGOR PIMENTEL as General Manager is not a day to day manager of any one of the

  eleven (11) stores he overseas, but is there to provide support when issues arise for any store

  including ordering food products, paper or serving supplies, providing temporary employees to

  satisfy labor shortages, and to facilitate the solving of any problems not a routine daily matter

  which may develop at any particular store. He is also a General Manager who trains the

  managers. (Affidavit Ex. 1, page 1,¶3).


                               APPLICATION OF
                     MORGAN V. FAMILY DOLLAR STORES, INC.
                       TO THE DEFENDANT EXEMPTION

         The seminal case in the Eleventh Circuit is Morgan v. Family Dollar Stores, Inc., 551

  Fed. Third 1233 (Eleventh CIR 2018) which ruled, inter alia, directly on the application of the

  Executive Exemption. The Morgan court used and relied upon the fifteen (15) various activities

  set forth in 29 CFR §541.012 to assist in the determination of what constitutes the primary

  duties of a manager were, but noting that, “regulations do not define primary duty”, but note

  instead that, ?the answer to the primary duty question “must be based on all facts in a particular

  case.” 29 CFR §541.700(a) and MORGAN @1267. The Court noted the, ?necessarily fact-

  intensive nature of the primary duty inquiry”, and that ?the answer is in the details”

  MORGAN@ 1269. With this direction to rely on the facts, we analyze the fifteen (15) factors

  set forth in Morgan @ 1267, which are:

         I.      interviewing, selecting and training of employees: The Plaintiff was solely

                 responsible for hiring and interviewing employees as indicated by the new

                 Employment Applications and Notice (Ex. 2). While these applications were

                                            Page 3 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 4 of 15



               forwarded to the main office of TC PAYROLL, LLC., and it would be possible

               that if an employee, was an undocumented alien, misrepresented facts, or had

               certain types of criminal convictions they would not be hired, none of the

               recommended hirings forwarded by the Plaintiff were over-ruled. (Affidavit, Ex.

               1, page 2, ¶4).

        ii.    setting and adjusting their rates of pay and hours of work: The Plaintiff

               was solely responsible for setting the schedules of the twenty five to thirty (25-30)

               employees working for Palm City Donuts through the use of Radiant, a software

               program used by the Plaintiff through out her time as manager. A sampling of

               the weekly schedule prepared and entered into the Radiant system is attached as

               Ex. 4. The Plaintiff was additionally allowed to make recommendations to her

               general manager for increases in pay to various workers, however the Plaintiff

               made no such requests (Ex. 1, page 3, ¶5).

        iii.   directing the work of employees: This activity along with planning the

               work (viii), determining the techniques to be used (ix); and apportioning

               the work among the employees (x), are all inter related in that it was the

               Plaintiff's responsibility as manager to choose and assign employees to achieve

               the operation of a restaurant in an efficient manner which maintained food safety

               and quality controls. To assist, Dunkin Brands, the franchisor, prepared a set of

               requirements and protocols set forth in the Manager's Red Book (Ex. 20). The

               Manager's Red Book contained checklists for store operation, directions for food

               handling and storage, and guidelines for maintaining the stores a compliance with


                                          Page 4 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 5 of 15



              State and local health codes and regulations. The Manager's Red Book contained,

              inter alia, a required Daily Cleaning Grid (Ex. 13), a Quality and Temperature

              Daily Log (Ex. 14), a Food Safety Daily Activities, along with a Closing Checklist

              (Ex. 18), a Pre-Shift Checklist (Ex. 19) and a Master Sanitation Schedule (Ex. 16)

              which were for items which occurred routinely, but not every day. Please note

              that many items such as Food Safety, Daily Activities Cold Holding, and the

              Daily Cleaning Grid occurred several times a day and were ongoing throughout

              the stores operation. It was the manager, herein the Plaintiff, who was required

              to schedule and plan the work for the day considering the time, staff and

              individual employees working any individual day, apportion the work throughout

              the three (3) shifts, and assign and direct which employees would do which work

              at what times. It was the Plaintiff as manager who determined how these various

              task were going to be performed by the employees, insure that the materials

              necessary for completing the tasks were available, and more importantly that each

              employee assigned a task knew how to fulfill the task. The Plaintiffs job as a

              manager required her to assign and review the performance of employees on each

              shift to confirm that the food items were stored and handled properly, and that

              health and safety compliance was maintained. The performance of Plaintiffs

              duties could be performed in store, or through the use of her telephone to insure

              the work assignments were being completed across all three (3) work shifts. (Ex.

              1 page 2, ¶6).

        iv.   maintaining production or sales records for use in supervision or control:


                                        Page 5 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 6 of 15



              The point of sales system (POS) utilized by TC PAYROLL, LLC, recorded all

              inputting of sales records through cash registers throughout the store, and

              employees work schedules. The POS system provided a real time analysis of the

              cash flow, and sales production of any individual Dunkin Store. The Plaintiff as

              manager was required to supervise the use of the cash registers both to obtain an

              accurate record, and as a deterrent for any possible employee mishandling of

              orders or misappropriation of funds. (Ex. 1, page 3, ¶7).

        v.    appraising employees’ productivity and efficiency for the purpose of

              recommending promotions or other changes in status: The Plaintiff as

              manager was the only onsite person who had the opportunity to determine the

              extent and quality of the work of any individual employee. Unless raises were

              given to all employees by the Defendant, TC PAYROLL, LLC, it was the

              Plaintiff as manager who was the only person available to make an application for

              and recommend the promotion of or the increase of pay for any individual

              employee. The Plaintiff was authorized to make recommendations for pay

              increases to other employees, but did not do so during her employment as

              manager. (Ex. 1, page 3, ¶8). Although, Plaintiff as manager did exercise the

              ability to hire, fire and discipline employees as evidenced by Ex. 2 and 3.

        vi.   handling employee complaints and grievances:                    Combined with

              disciplining employees (vii) the resolution of employee complaints and

              grievances were the sole responsibility of the Plaintiff as store manager. The

              Plaintiff as manager was the only responsible person an employee could turn to


                                        Page 6 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 7 of 15



               for the handling of complaints and grievances with other employees as the

               general manger and regional manager had insufficient information to resolve such

               issues even had they been called upon to do so. The Plaintiff as manager

               routinely handled such matters with several resulting in termination from work

               if the employee was not willing to work amicably within the store. (Ex. 3) (Ex. 1,

               page 4 ¶9).

        xi.    determining the type of materials, supplies, machinery, equipment or tools

               to be used or merchandise to be bought, stocked and sold: As noted, the

               Dunkin franchise for which Plaintiff was the manager was a food service

               company, and it was the role of the manager to determine the stock needed, the

               donuts, cups straws, paper bags, and other routine and ordinary supplies used

               daily by her store that the Plaintiff was responsible. The manger was required to

               make the daily ordering for the supplies sold at the store and was provided with

               Daily Build-to Sheets for ordering (Ex.25), and donut ordering sheets (Ex. 17 and

               Ex.1, page 4 ¶10).

        xii.   controlling the flow and distribution of materials or merchandise and

               supplies:     Typically during busy shift periods in the morning and early

               afternoon, the Palm City Store the Plaintiff managed would have six (6)

               employees in addition to the Plaintiff. The employees were typically assigned

               two (2) in food preparation, two (2) at the front counter with a cash register, and

               two (2) at the drive through window with a cash register also. The Plaintiff as

               manager was required to monitor all three (3) stations, solve any problems with


                                         Page 7 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 8 of 15



                orders as they arose, closely supervise the direct inputting of orders and receipt

                of payment, resolve customer complaints, and be available to step in immediately

                to resolve any issues that arose at any of the three (3) stations. While the Plaintiff

                as manager would step in and alleviate any problems at any one of the stations,

                it was her job to control the flow of merchandise (food and beverages) to the

                customers with as little disruption as possible. (Ex. 1, page 4, ¶11).

        xiii.   providing for the safety and security of the employees or the property: The

                Plaintiff as manager was required to either personally open, close and secure the

                premises when not in operation.           The Plaintiff could also delegate the

                responsibility to certain employees who would be provided with keys and any

                security codes necessary to secure the premises. Additionally, the manager was

                responsible for the securing of any cash which was not deposited in the bank

                (Ex. 1, page 4 ¶12). It was to the Plaintiff as manager that the responsibility

                rested to handle any security issue which required contact with the Police, and the

                Plaintiff interacted directly with the police in resolving any issues, reporting any

                crimes, and providing necessary information. (Ex. 1, page 4 ¶12, and Ex. 9).

        xiv.    planning and controlling the budget:             The budget in the Dunkin Store

                Plaintiff managed was not set by the Plaintiff as manager, or by IGOR

                PIMENTEL, the general manager, but purely based on sales. It was the amount

                of sales per store that determined the projected number of employee hours that

                would be available for the upcoming week for each store. ( (Ex. 1, page 5 ¶13,

                and Ex. 22).     Exhibit 22 is an email from Duke Proctor on behalf of TC


                                           Page 8 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 9 of 15



               PAYROLL, LLC, indicating the employee hours available for each store for the

               next week as a result of individual store sales. Plaintiff had as manager the

               difficult and time consuming job of allocating employees time throughout the

               work week for each shift considering not only the time requirements of the

               particular shift, but the ability of each individual employee to fulfill the shift needs

               (Ex. 1, page 5, ¶13).

        xv.    monitoring or implementing legal compliance measures: As a member of

               the food service industry, Palm City Donuts which the Plaintiff managed had as

               a continuing imperative of compliance with health and safety laws which the

               Plaintiff was required to implement and control. The dictates of the Daily

               Cleaning Grid (Ex. 13), the Quality and Temperature Control requirements (Ex.

               14), and the Food Safety Daily Activities Log (Ex. 15), were continuing

               obligations and reminders of the tasks to be performed by the manager to insure

               compliance with food safety. It was the Plaintiff as manager who was onsite and

               obligated to comply with the spot checks performed by the Florida Division of

               Hotels and Restaurants and the County Health Department for her store. No

               notice was given of these inspections, and if any general manager or regional

               manger was present during any of these health inspections it was by mere

               coincidence and not additional supervision of the Plaintiffs managerial activities

               (Ex. 1, page 5, ¶14).

                                  ADDITIONAL FACTORS

        There are additional factors not easily assigned to the fifteen (15) referenced managerial


                                           Page 9 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 10 of 15



   activities indicated by the Morgan court: a) the Plaintiff as manager was required to perform time

   punch audits where she would change or amend the hours and days worked of employees to

   insure accuracy (Ex. 5), b) perform crew member status audits (Ex. 6) to verify the employees

   who are available for scheduling c) Plaintiff was required to log on and complete various

   management courses on a continuing basis (Ex. 7), d) Plaintiff was required to handle any large

   orders or commercial orders for product (Ex. 8), e) Plaintiff handled and corrected employee

   payment issues (Ex. 11), and f) Plaintiff was th sole arbiter for customer complaints and

   developing continuing relationships with customers by determining in what manner to resolve

   issues with customers to obtain their satisfaction (Ex. 12 and Ex. 1, page 6, ¶15).

          Finally, the manager and specifically the Plaintiff had another list of managers tasks

   which were the Plaintiffs duties pursuant to the Manager's Tasks (Ex. 21) to schedule and

   complete. They were;

          i.      Complete Pre-Shift Checklist (3 times daily).
          ii.     Inventory Work Flow Processing - Daily - BOS, Physical Inventory Daily - BOS,
                  waste Tracking.
          iii.    Review GSS Reports.
          iv.     Product Receiving Check -CML.
          v.      Service with Speed - Tracking Reports, Time Measurement, Executing Speed
                  Tips.
          vi.     Safe Audit (balance after each shift)
          vii.    CML Production Order Review and Adjustments.
          viii.   Baking/Finishing Scheduling Adjustments.
          ix.     Deposit and Bank Run.
          x.      Cashier Drawer Balance/Audit
          xi.     Employee Training Hands On.
          xii.    Employee Training Performance Check.
          xiii.   Coffee Excellence Calibration.
          xiv.    Review Red Book General - (Temp. Logs, Receiving Log, Conversations Log).


   Please note on the Manager’s Tasks the requirements for Employee Training Hands On and


                                            Page 10 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 11 of 15



   Employee Training Performance Check. It was the managers duty and specifically the Plaintiffs

   duty to continually train both and new and old employees to insure that they were performing

   correctly, providing the best service, and complying with all food service laws concerning the

   handling, preparation and storage of food products. This in fact was the primary duty of the

   manager over and above all of the other duties that the Plaintiff may have had, and the singular

   reason why the assertion that the Plaintiff spent “80-90 percent” of her time performing non

   managerial duties is specious (ECF No. 31, page 4, ¶2). In fact, with the number of managerial

   tasks and duties required by the Plaintiff as outlined hereinabove, her managerial duties would

   have taken more than fifty (50%) percent of her time leaving less than fifty (50%) percent of her

   time for non managerial duties. (Ex. 1, page 6, ¶15).

          The payroll journal of the Defendant, TC PAYROLL, LLC, (Ex. 24), indicates that the

   pay range for non managerial employees was $8.00 to $8.90 per hour or $324.00 to $356.00 per

   week. This same exhibit reflects that during almost the last year of the Plaintiffs employment

   as manager, she grossed $616.00 per week. Additionally, the weekly schedule prepared by the

   Plaintiff as manager (Ex. 4), indicates that the Plaintiff working as a manager never worked more

   than forty-eight (48) hours in any week.

                         AFFIDAVIT OF CASSANDRA PRZENKOP

          As manager the Plaintiff could make and determine her own schedule. However, the

   Plaintiff’s scheduling of her own working hours from 4:30 a.m., until 12:30 p.m. (Ex. 4) had

   nothing to do with managerial duties, but more to do with her wanting to be free all afternoon

   to engage in her private activities and the Plaintiff had been requested on a number occasions

   to change her schedule so that she was available to spend time not only with the morning shift,


                                           Page 11 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 12 of 15



   but with the mid shift and the night shift (Ex. 1, page 7, ¶17 and Ex. 23, Letter of Counseling).

   The Plaintiff consistently scheduled herself in the early morning hours and no later than 12:30

   p.m., not as a necessity, but for her own convenience and directly contrary to the directives of

   her general manager, and the requirements of her management duties to train her employees

   (Ex. 1, page 7 ¶17). The Plaintiff complains that her store was inspected by, and her general

   manager came by several times during a week to check on various items. The inspections were

   not to micro- manage the Plaintiff as manager, but merely to insure that she was complying with

   her job duties as a manager. When the Plaintiff failed to meet the duties of a manager, she was

   instructed to comply (Ex. 1, page 7 ¶18). The allegation that the Plaintiff as manager was given

   warnings for non-managerial duties misses the issue that it is the managers duty to assign those

   tasks and it is to the manager that the fault lies when those tasks are not completed. The very

   nature of a manager is to insure that those issues or problems do not occur and that the

   employees are assigned specific roles and duties to accomplish the tasks necessary to comply

   with the health and cleanliness for any food service establishment. (Ex. 1, page 7 ¶18).

          The Plaintiff also complains of the inoperability of the drive through windows requiring

   her to often work outside in non-managerial duty (ECF No. 30, page 2, ¶7). However, in the

   entire time the Plaintiff worked for TC PAYROLL, LLC, there were only three (3) breakdowns

   noted (Ex. 1, page 8, ¶19).

          The role of a general manager is to assist the store manager when there is an operational

   problem that can not be resolved. Such is the case of employees failing to show for work. The

   store manager does not cover the shift as alleged by the Plaintiff (ECF No. 30, page 2, ¶1) but

   is required to call in other employees of her store to work the shift as necessary. If no


                                           Page 12 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 13 of 15



   additional employee is available for work because of short notice, the general manager will step

   in and ask for employees from other stores to cover. This again is the nature of a tiered support

   system, not to control the store manager, but to provide assistance and additional resources

   when an individual store such as the one managed by the Plaintiff has a specific problem (Ex.

   1, page 8 ¶20). The Plaintiffs additional complaints that her general manager complained to her

   about items that she had not properly ordered and was therefore closely supervising the Plaintiff

   again establishes the lack of understanding of the Plaintiff as to what her managerial duties were.

   When the Plaintiff as manager constantly allows her store to be out of product which is readily

   available to all stores resulting in the lack of everyday products being ready and available to

   customers, it is a deficiency that must be corrected. What’s more, the discovery of the lack of

   proper ordering does not come from close supervision but rather from the Plaintiff's requests

   for assistance in obtaining product at the last moment by requesting assistance from either

   additional stores or her general manager. In a business where sales are the preeminent goal, the

   lack of sales because of a lack of product to sell is of serious concern, and is immediately noticed

   by everyone in the Defendant company, as it indicates a loss of revenue. A loss of revenue can

   not be sustained in any business. (Ex. 1, page 8 ¶20).

                                           CONCLUSION

          The Defendants are entitled to the Executive Exemption under 29 U.S.C.S., § 213(a)(1)

   as the Plaintiff is 1) an employee who is compensated in excess of $450.00 per week; 2) her

   primary duty is as manager of the Dunkin Store located in Palm City, Florida; 3) the Plaintiff as

   manager customarily and regularly directed two (2) or more full time employees, usually five (5)

   or more employees at any time, with a staff of twenty-five to thirty (25-30) which she managed


                                            Page 13 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 14 of 15



   and 4) the employee had the ability to hire and fire other employees and not only are her

   suggestions and recommendations given particular weight, her suggestions and

   recommendations for hiring and firing have never been overruled.

         WHEREFORE, as the Defendants meet the requirement for the Executive Exemption,

   the Plaintiffs for Motion for Partial Summary Judgment should be denied.

                                            Respectfully submitted,



                                           /s/ Dean L. Willbur, Jr.
                                     BY:____________________________________
                                           DEAN L. WILLBUR, JR.
                                           FLORIDA BAR NUMBER: 286222
                                           DEAN L. WILLBUR, JR., P.A.
                                           Attorney for the Defendants
                                           11380 Prosperity Farms Road, Suite 110A
                                           Palm Beach Gardens, Florida 33410
                                           (561) 775-7577 Telephone
                                           (561) 775-8779 Facsimile
                                           Primary:        Eservice@deanlwlaw.com
                                           Secondary: Dean@deanlwlaw.com
                                           Secondary: Staci@deanlwlaw.com


                                           /s/ Mark Wilensky
                                     BY:____________________________________
                                           MARK WILENSKY
                                           FLORIDA BAR NUMBER: 290221
                                           DUBINER & WILENSKY, L.L.C.
                                           Attorney for the Defendants
                                           1200 Corporate Center Way, Suite 200
                                           Wellington, Florida 33414
                                           (561) 655-0150 Telephone
                                           (561) 833-4939 Facsimile
                                           E-Service: dubiner_wilensky@bellsouth.net



                                         Page 14 of 15
Case 2:18-cv-14265-RLR Document 38 Entered on FLSD Docket 04/03/2019 Page 15 of 15



                                  CERTIFICATE OF SERVICE

           I HEREBY CERTIFY that on April 4, 2019, I electronically filed the foregoing
   document with the Clerk of Court using CM/ECF. I also certify that the foregoing document
   is being served this day on all counsel of record on the attached service list by Electronic Filing
   generated by CM/ECF.

                                                 /s/ Dean L. Willbur, Jr.
                                         BY:______________________________________
                                               Dean L. Willbur, Jr.

                                           SERVICE LIST
   Service by CM/ECF
   Beth Coke, Esquire
   Coke Employment Law
   Attorney for the Plaintiff
   131 N. 2nd Street, Suite 204
   Fort Pierce, Florida 34950
   Telephone: 772-252-4230
   Facsimile: 772-252-4575
   beth@cokeemploymentlaw.com

   DEAN L. WILLBUR, JR.
   DEAN L. WILLBUR, JR., P.A.
   Attorney for the Defendants
   11380 Prosperity Farms Road, Suite 110A
   Palm Beach Gardens, Florida 33410
   (561) 775-7577 Tel (561) 775-8779 Facsimile
   Primary:      Eservice@deanlwlaw.com
   Secondary: Dean@deanlwlaw.com
   Secondary: Staci@deanlwlaw.com

   MARK WILENSKY
   DUBINER & WILENSKY, L.L.C.
   Attorney for the Defendants
   1200 Corporate Center Way, Suite 200
   Wellington, Florida 33414
   (561) 655-0150 Tel (561) 833-4939 Facsimile
   E-Service: dubiner_wilensky@bellsouth.net


                                            Page 15 of 15
